Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 13 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (WO 2018033947) in view of Allaire et al. (US 9945418).

1. Hirata et al. teach:
A centrifugal refrigerant compressor system/air harmony device 100, comprising: an impeller 3a connected to a shaft 5; 
a magnetic bearing system 20 supporting the shaft, but does not teach that the magnetic bearing system includes an axial magnetic bearing comprising: a first permanent magnet configured to generate a first bias flux; a second permanent magnet axially spaced-apart from the first permanent magnet and configured to generate a second bias flux; and an electromagnet including a coil arranged radially outward of the first and second permanent magnets, wherein the electromagnet is configured to selectively generate either a first control flux or a second control flux to apply a force to the shaft in a first axial direction or second axial direction opposite the first axial direction, respectively.

Allaire et al. teach that the magnetic bearing system/configuration 101 includes an axial magnetic bearing/flux disk bearings 102 comprising: a first permanent magnet 112 configured to generate a first bias flux/bias flux loop 117 ; a second permanent magnet 113 axially spaced-apart from the first permanent magnet (fig 1) and configured to generate a second bias flux/bias flux loop 118; and an electromagnet/upper and lower stator components 104 & 105 including a coil 106 arranged radially outward of the first and second permanent magnets (fig 1), wherein the electromagnet is configured to selectively generate either a first control flux (into the coil plane) or a second control flux (out of the coil plane) to apply a force to the shaft in a first axial direction (into the coil plane)  or second axial direction (out of the coil plane) opposite the first axial direction, respectively to apply maximum or minimum downward force on the thrust disk (col 5 3rd para 1st sentence).

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Hirata et al. so that the magnetic bearing system includes an axial magnetic bearing comprising: a first permanent magnet configured to generate a first bias flux; a second permanent magnet axially spaced-apart from the first permanent magnet and configured to generate a second bias flux; and an electromagnet including a coil arranged radially outward of the first and second permanent magnets, wherein the electromagnet is configured to selectively generate either a first control flux or a second control flux to apply a force to the shaft in a first axial direction or second axial direction opposite the first axial direction, respectively, as taught by Allaire et al. so as to apply maximum and minimum force on the thrust disk.

2. Hirata et al. has been discussed above, re claim 1; but does not teach a first pole and a second pole, wherein the first permanent magnet is supported by the first pole and the second permanent magnet is supported by the second pole.

Allaire et al. teach that a first pole/lower stator component 104 and a second pole/upper stator component 105, wherein the first permanent magnet is supported by the first pole (fig 1) and the second permanent magnet is supported by the second pole (fig 1) to apply maximum or minimum downward force on the thrust disk (col 5 3rd para 1st sentence).

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Hirata et al. so that a first pole and a second pole, wherein the first permanent magnet is supported by the first pole and the second permanent magnet is supported by the second pole, as taught by Allaire et al. so as to apply maximum and minimum force on the thrust disk.

3. Hirata et al. has been discussed above, re claim 2; but does not teach the first pole is axially spaced-apart from the second pole by a gap, and a disc formed of magnetic material and configured to rotate with the shaft projects into the gap.

Allaire et al. teach that the first pole is axially spaced-apart from the second pole by a gap 107, and a disc 102 formed of magnetic material (flux 115, 117, 118 permeates within the disc so it must be magnetic, fig 1) and configured to rotate with the shaft (since it is apart of the shaft) projects into the gap to apply maximum or minimum downward force on the thrust disk (col 5 3rd para 1st sentence).

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Hirata et al. so that the first pole is axially spaced-apart from the second pole by a gap, and a disc formed of magnetic material and configured to rotate with the shaft projects into the gap, as taught by Allaire et al. so as to apply maximum and minimum force on the thrust disk.

4. Hirata et al. has been discussed above, re claim 2; but does not teach that the first pole includes a first slot receiving the first permanent magnet and the second pole includes a second slot receiving the second permanent magnet.

Allaire et al. teach that the first pole includes a first slot (fig below) receiving the first permanent magnet and the second pole includes a second slot (fig below) receiving the second permanent magnet to apply maximum or minimum downward force on the thrust disk (col 5 3rd para 1st sentence).

    PNG
    media_image1.png
    726
    741
    media_image1.png
    Greyscale


Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Hirata et al. so that the first pole includes a first slot receiving the first permanent magnet and the second pole includes a second slot receiving the second permanent magnet, as taught by Allaire et al. so as to apply maximum and minimum force on the thrust disk.

5. Hirata et al. has been discussed above, re claim 4; but does not teach that the first permanent magnet and the second permanent magnets are shaped substantially as rectangular cuboids.

Allaire et al. teach that the first permanent magnet and the second permanent magnets are shaped substantially as rectangular cuboids to apply maximum or minimum downward force on the thrust disk (col 5 3rd para 1st sentence).

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Hirata et al. so that the first permanent magnet and the second permanent magnets are shaped substantially as rectangular cuboids, as taught by Allaire et al. so as to apply maximum and minimum force on the thrust disk.

6. Hirata et al. has been discussed above, re claim 4; but does not teach that the first slot extends axially through an entirety of the first pole and the second slot extends axially through an entirety of the second pole.

Allaire et al. teach that the first slot extends axially through an entirety of the first pole (completely into and out of the page is representative of an entirety of the 1st pole, see figs 1 and 4) and the second slot extends axially through an entirety (completely into and out of the page is representative of an entirety of the 1st pole, see figs 1 and 4)  of the second pole to apply maximum or minimum downward force on the thrust disk (col 5 3rd para 1st sentence).

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Hirata et al. so that the first slot extends axially through an entirety of the first pole and the second slot extends axially through an entirety of the second pole, as taught by Allaire et al. so as to apply maximum and minimum force on the thrust disk.

13. Hirata et al. teach:
The system as recited in claim 1, further comprising: a sensor 31 configured to produce an output indicative of an axial position of the shaft (fig 2); and a controller/control unit 41 configured to receive the output and to selectively issue an instruction activating the electromagnet.

14. Hirata et al. teach:
A method, comprising: activating an electromagnet 51 of an axial magnetic bearing 20 of a centrifugal refrigerant compressor 1 to apply an axial force to a shaft 5 of the centrifugal refrigerant compressor, but does not teach that the axial magnetic bearing further comprises: a first permanent magnet configured to generate a first bias flux; a second permanent magnet axially spaced-apart from the first permanent magnet and configured to generate a second bias flux; and wherein the electromagnet includes a coil arranged radially outward of the first and second permanent magnets, and the step of activating the electromagnet includes generating either a first control flux or a second control flux to apply a force to the shaft in a first axial direction or second axial direction opposite the first axial direction, respectively.
Allaire et al. teach that the axial magnetic bearing/flux disk bearings 102 comprising: a first permanent magnet 112 configured to generate a first bias flux/bias flux loop 117; a second permanent magnet 113 axially spaced-apart from the first permanent magnet (fig 1) and configured to generate a second bias flux/bias flux loop 118; and wherein the electromagnet includes a coil 106 arranged radially outward of the first and second permanent magnets (fig 1), and the step of activating the electromagnet includes generating either a first control flux (into the coil plane) or a second control flux (out of the coil plane) to apply a force to the shaft in a first axial direction (into the coil plane)  or second axial direction (out of the coil plane) opposite the first axial direction, respectively to apply maximum or minimum downward force on the thrust disk (col 5 3rd para 1st sentence).

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Hirata et al. so that the axial magnetic bearing further comprises: a first permanent magnet configured to generate a first bias flux; a second permanent magnet axially spaced-apart from the first permanent magnet and configured to generate a second bias flux; and wherein the electromagnet includes a coil arranged radially outward of the first and second permanent magnets, and the step of activating the electromagnet includes generating either a first control flux or a second control flux to apply a force to the shaft in a first axial direction or second axial direction opposite the first axial direction, respectively, as taught by Allaire et al. so as to apply maximum and minimum force on the thrust disk.


Allowable Subject Matter
Claims 7-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2834